SANBORN, Circuit Judge
(dissenting). Section 5855 of the Revised Statutes of Missouri of 1889 provides that “in all suits upon policies of insurance on life hereafter issued by any company doing business in this state it shall be no defense that the insured committed suicide unless” a state of facts not claimed to exist in this case conditioned the making of the application for insurance. The parties to this suit have stipulated that the insured, “while insane to such an extent as to be incapable of understanding the nature or consequences of his act, took his own life,” and that, if section 5855 did “not operate against the defendant company as to this action, the defendant company is relieved from the payment of the policy aforesaid by the self-destruction of John P. Jarman,” except to the extent of the repayment of his assessments, which amount to $811.83. Section 5855 prohibited the defense that the insured committed suicide, but it left all other legal and equitable defenses unaffected. Is the defense that the insured, “while insane to such an extent as to be incapable of understanding the nature or consequences of his act, took his own life,” a defense that he committed suicide? If it is, it is prohibited by the statute. If it is not, the statute does not operate upon it, and under the express stipulation of the parties the amount of the plaintiff’s recovery should be limited to $811.83. The statutes of the state of Missouri provide that “words and phrases shall be taken in their plain or ordinary and usual sense, but technical words and phrases, having a peculiar and appropriate meaning in law, shall be understood according to their technical import.” Rev. St. Mo. 1889, § 6570. What is the plain, ordinary, and usual meaning of the words “committed suicide?” Does suicide here include, or does it exclude, the taking by a person of his own life while he is so insane that he is incapable of understanding the nature or consequences of his act? The definition of the word “suicide” in Webster’s Dictionary reads in this way: “Suicide. The act of designedly destroying one’s own life committed by a person of years of discretion and sound mind.” In Worcester’s Dictionary it is thus defined: “Suicide. The slayer or slaying of one’s self; self-murder; a self-murderer.” And the definition in the Century Dictionary is: “Suicide. The act of designedly destroying one’s own life.” The plain, ordinary, and usual sense of a word or phrase *646cannot always be safely evolved from tbe inner consciousness of any one, and perhaps no better evidence of this meaning of the word “suicide” could be presented than the definitions of these standard and popular dictionaries. Not one of these definitions includes the act of one who is so insane that he is incapable of understanding the nature or consequences of the thing he is doing. In all of them the intent and design of the sound mind is an indispensable element. Under these interpretations a taking of one’s life without the design of a sound mind is not suicide, and one who is so insane that he does not understand the nature or consequences of his act cannot be said to designedly or intentionally do that act. The plain or ordinary sense of the words “committed suicide,” therefore, does not include the taking of his life by one.who is so insane that he does not understand the nature or consequences of his act. Moreover, in the statute under consideration the words “committed suicide” were legal, technical terms, used to describe and define the basis of a defense to an action at law, and having an appropriate meaning in the law. It is a settled rule of construction that in interpreting the statutes of a state the federal courts follow the rules of construction enacted by its legislature or announced by its courts; and, if this rule is to be observed in the interpretation of section 5855, the words “committed suicide,” in that section, must be understood according to their legal, technical import. In the year 1872 the supreme court of the United States declared, and the consensus of judicial' opinion in England and America, while differing on other questions, always has been and is, that “suicide” or “death by one’s own hand” (and the two terms are declared by the supreme court to be interchangeable, in Bigelow v. Insurance Co., 93 U. S. 284, 286, 23 L. Ed. 918), does not include or describe the taking of his life by one who is insane to such an extent that he does not understand the nature or consequences of his act. Insurance Co. v. Terry, 82 U. S. 580, 591, 21 L. Ed. 236; Insurance Co. v. Rodel, 95 U. S. 232, 24 L. Ed. 433; Scheffer v. Insurance Co., 25 Minn. 534, 537; Breasted v. Trust Co., 4 Hill, 73; Newton v. Insurance Co., 76 N. Y. 426; Eastabrook v. Insurance Co., 54 Me. 224; Phadenhauer v. Insurance Co., 7 Heisk. 567; Insurance Co. v. Isett’s Adm’r, 74 Pa. St. 176; Insurance Co. v. Groom, 86 Pa. St. 92, 96; Merritt v. Insurance Co., 55 Ga. 103; Association v. Waller, 57 Ga. 533; Phillips v. Insurance Co., 26 La. Ann. 404; Cook, Life Ins. § 42. Many other authorities to like effect might be cited, and none have been found which hold that the taking of his life by, one who is so insane that he is incapable of understanding the nature and consequences of his act is the commission of suicide. These decisions establish the proposition that the word “suicide,” in its technical, legal meaning, does not include the taking of his life by one who is insane to the extent stipulated in this action. The result is that the words “committed suicide” do not, either in their plain, usual, ordinary sense, or in their technical, legal import, include or cover the taking of his life by one who is insane to such an extent that he is incapable of understanding the nature or consequences of his act. Prom these premises the logical conclusion is to my mind irresistible that the defense that, “while insane to such an extent as to be incapable of *647understanding the nature or consequences of Ms act,” the insured took his life, is not a defense that he committed suicide. For this reason section 5855 does not operate upon or affect this action, and under the stipulation of the parties the amount of the plaintiff’s recovery should be limited to §811.815. The presumption of fact and of law is that the legislature of the state of Missouri, when it enacted this section we have been considering, knew the plain, ordinary sense of the words “committed suicide”; that they knew the technical, legal meaning which repeated judicial decisions had given to these words; and that they were familiar with the established rule of law and of the statute of their state,- — that the words must be interpreted in accordance with this plain meaning and this technical import. The imputation to the members of this body of ignorance or of disregard of the meaning of these words and of this settled rule of construction is forbidden by a proper degree of respect for that legislative body. The defense of the company that the insured took his own life while insane should be sustained, and the recovery should be limited to the amount of the assessments which the insured paid to the company